Exhibit 10.39

UK SUB-PLAN TO THE ALIMERA SCIENCES, INC. 2010 EQUITY

INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

You have been granted the following option to purchase shares of the Common
Stock of Alimera Sciences, Inc. (the “Company”):

 

Name of Optionee:    «Name» Total Number of Shares:    «TotalShares» Type of
Option:    [Number] Unapproved Option Exercise Price per Share:   
$«PricePerShare» Date of Grant:    «DateGrant»
Vesting Commencement Date:            «VestDay» Vesting Schedule:    This option
becomes exercisable with respect to the first «CliffPercent»% of the shares
subject to this option when you complete «CliffPeriod» months of continuous
“Service” (as defined in the Plan) from the Vesting Commencement Date.
Thereafter, this option becomes exercisable with respect to an additional
«Percent»% of the shares subject to this option when you complete each
additional month of Service. Expiration Date:    «ExpDate». This option expires
earlier if your Service terminates earlier, as described in the Stock Option
Agreement.

You and the Company agree that this option is granted under and governed by the
terms and conditions of the UK Sub-Plan to the 2010 Equity Incentive Plan (the
“Plan”) and the Stock Option Agreement, both of which are attached to and made a
part of this document.

You further agree that the Company may deliver by email all documents relating
to the Plan or this option (including, without limitation, prospectuses required
by the Securities and Exchange Commission, the Joint Election and the
Section 431 Election) and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements). You also agree that the Company may deliver these
documents by posting them on a website maintained by the Company or by a third
party under contract with the Company. If the Company posts these documents on a
website, it will notify you by email. This consent will remain in effect until
you give the Company written notice that it should deliver paper documents.

You further agree to comply with the Company’s Securities Trading Policy when
selling shares of the Company’s Common Stock.



--------------------------------------------------------------------------------

This Agreement has been executed and delivered as a deed on the date set out
below.

 

Dated:                    

     SIGNED as a DEED      BY ALIMERA , INC   )    acting by the under-mentioned
  )    person(s) acting on the authority of   )    the Company in accordance
with the   )    laws of the territory of its incorporation:   )    Authorised
signatory      SIGNED as a DEED   )    by [insert name of Optionee]   )    in
the presence of:     

Witness signature:

Name:

Address:

Occupation:

 

2



--------------------------------------------------------------------------------

UK SUB-PLAN TO THE ALIMERA SCIENCES, INC. 2010 EQUITY

INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Tax Treatment    This option is intended to be an Unapproved Option, as provided
in the Notice of Stock Option Grant. Vesting   

This option becomes exercisable in installments, as shown in the Notice of Stock
Option Grant.

 

This option will in no event become exercisable for additional shares after your
Service has terminated for any reason.

Term    This option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Date of Grant, as
shown in the Notice of Stock Option Grant. (It will expire earlier if your
Service terminates, as described below.) Regular Termination    If your Service
terminates for any reason except death or total and permanent disability, then
this option will expire at the close of business at Company headquarters on the
date three months after your termination date. The Company determines when your
Service terminates for this purpose. Death    If you die before your Service
terminates, then this option will expire at the close of business at Company
headquarters on the date 12 months after the date of death. Disability   

If your Service terminates because of your total and permanent disability, then
this option will expire at the close of business at Company headquarters on the
date 12 months after your termination date.

 

For all purposes under this Agreement, “total and permanent disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.

 

3



--------------------------------------------------------------------------------

Leaves of Absence

and Part-Time Work

  

For purposes of this option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule.

Restrictions on Exercise    The Company will not permit you to exercise this
option if the issuance of shares at that time would violate any law or
regulation. Notice of Exercise   

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form, along with
delivery of the signed Joint Election and signed Section 431 Election (which are
incorporated into this Stock Option Agreement). Your notice must specify how
many shares you wish to purchase. Your notice must also specify how your shares
should be registered. The notice will be effective when the Company receives it.

 

However, if you wish to exercise this option by executing a same-day sale (as
described below), you must follow the instructions of the Company and the broker
who will execute the sale.

 

If your Personal Representative(s) wishes to exercise this option after your
death, the Personal Representative(s) must prove to the Company’s satisfaction
that he or she is entitled to do so.

Form of Payment   

When you submit your notice of exercise, you must include payment of the option
exercise price for the shares that you are purchasing together with any Option
Tax Liability and any Secondary NIC Liability. To the extent permitted by
applicable law, payment may be made in one (or a combination of two or more) of
the following forms:

 

•      By delivering to the Company your personal cheque, a cashier’s cheque or
a money order.

 

•      By giving to a securities broker approved by the Company irrevocable
directions to sell all or part of your option shares and to deliver to the
Company, from the sale proceeds, an amount sufficient to pay the option exercise
price and any withholding taxes. (The balance of the sale proceeds, if any, will
be delivered to you.) The directions must be given in accordance with the
instructions of the Company and the broker. This exercise method is sometimes
called a “same-day sale.”

 

4



--------------------------------------------------------------------------------

Withholding Taxes    In the event that the Company determines that it or any
Subsidiary is required to account to HM Revenue & Customs for the Option Tax
Liability or Secondary NIC Liability or to withhold any other tax as a result of
the exercise of this Option, the Optionee, as a condition to the exercise of the
Option, shall make arrangements satisfactory to the Company to enable it or any
Subsidiary to satisfy all withholding liabilities. The Optionee shall also make
arrangements satisfactory to the Company to enable it to satisfy and withholding
requirements that may arise in connection with the vesting or disposition of
shares purchased by exercising this Option (the “Shares”). Tax Consultation   
Optionee understands that he or she may suffer adverse tax consequences as a
result of Optionee’s purchase or disposition of the Shares. Optionee represents
that he or she will consult with any tax advisors Optionee deems appropriate in
connection with the purchase or disposition of the Shares and that Optionee is
not relying on the Company or any Subsidiary for any tax advice. Section 431
Election    As a further condition of the exercise of this Option, the Optionee
shall have signed a Section 431 Election in the form set out in Appendix 1 or in
such other form as may be determined by HM Revenue & Customs from time to time.
Employer’s National Insurance Charges    As a further condition of the exercise
of an Option under the Plan the Optionee shall join with the Company or any
other company or person who is or becomes a Secondary Contributor in making a
Joint Election which has been approved by HM Revenue & Customs, for the transfer
of the whole of any Secondary NIC Liability. Optionee’s Tax Indemnity   

Indemnity. To the extent permitted by law, the Optionee hereby agrees to
indemnify and keep indemnified the Company, and the Company as trustee for and
on behalf of any related corporation, for any Option Tax Liability and Secondary
NIC Liability.

 

No Obligation to Issue Shares. The Company shall not be obliged to allot and
issue any Shares or any interest in Shares pursuant to the exercise of this
Option unless and until the Optionee has paid to the Company such sum as is, in
the opinion of the Company, sufficient to indemnify the Company in full against
the Option Tax Liability and the Secondary NIC Liability, or the Optionee has
made such other arrangement as in the opinion of the Company will ensure that
the full amount of any Option Tax Liability and any Secondary NIC Liability will
be recovered from the Optionee within such period as the Company may then
determine.

 

5



--------------------------------------------------------------------------------

   Right of Retention. In the absence of any such other arrangement being made,
the Company shall have the right to retain out of the aggregate number of shares
to which the Optionee would have otherwise been entitled upon the exercise of
this Option, such number of Shares as, in the opinion of the Company, will
enable the Company to sell as agent for the Optionee (at the best price which
can reasonably expect to be obtained at the time of the sale) and to pay over to
the Company sufficient monies out of the net proceeds of sale, after deduction
of all fees, commissions and expenses incurred in relation to such sale, to
satisfy the Optionee’s liability under such indemnity. Restrictions on Resale   
You agree not to sell any option shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.
Transfer of Option   

Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid.

 

On your death, Options are only transferable to the Optionee’s Personal
Representative and shall only be exercisable by your Personal Representative for
a period of one year after your death.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

Retention Rights    Your option or this Agreement does not give you the right to
be retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time. Stockholder Rights    You have no rights as a stockholder of the Company
until you have exercised this option by giving the required notice to the
Company and paying the exercise price. No adjustments are made for dividends or
other rights if the applicable record date occurs before you exercise this
option, except as described in the Plan. Adjustments    In the event of a stock
split, a stock dividend or a similar change in Company stock, the number of
shares covered by this option and the exercise price per share will be adjusted
pursuant to the Plan.

 

6



--------------------------------------------------------------------------------

Data Protection   

By entering into this Stock Option Agreement, and as a condition of the grant of
the Option, Optionee consents to the collection, use and transfer of personal
data as described in this paragraph to the full extent permitted by and in full
compliance with applicable laws.

 

•      Optionee understands that the Company and is Subsidiaries hold Data about
the Optionee for the purpose of managing and administrating the Plan.

 

•      Optionee further understands that the Company and/or its Subsidiaries
will transfer the Data among themselves as necessary for the purposes of
implementation, administration, and management of Optionee’s participation in
the Plan, and that the Company and/or its Subsidiary may each further transfer
Data to any Data Recipients.

 

•      Optionee understands that these Data Recipients may be located in
Optionee’s country of residence or elsewhere, such as the United States.
Optionee authorises the Data Recipients to receive, possess, use, retain, and
transfer Data in electronic or other form, for the purposes of implementing,
administering, and managing Optionee’s participation in the Plan, including any
transfer of such Data, as may be required for the administration of the Plan
and/or the subsequent holding of Shares on Optionee’s behalf, to a broker or
third party with whom the Shares acquired on exercise may be deposited. Where
the transfer is to be to a destination outside the European Economic Area, the
Company shall take reasonable steps to ensure that the Optionee’s personal data
continues to be adequately protected and securely held.

 

•      Optionee understands that Optionee may, at any time, review the Data,
request that any necessary amendments be made to it, or withdraw Optionee’s
consent herein in writing by contacting the Company. Optionee further
understands that withdrawing consent may affect Optionee’s ability to
participate in the Plan.

Additional Terms    Optionee has no right to compensation or damages for any
loss in respect of the Option where such loss arises (or is claimed to arise),
in whole or in part, from the termination of Optionee’s employment; or notice to
terminate employment given by or to Optionee. This exclusion of liability shall
apply however termination of employment, or the giving of notice, is caused
other than in a case where a competent tribunal or court, from which there can
be no appeal (or which the relevant employing company has decided not to
appeal), has found that the cessation of the Optionee’s employment amounted to
unfair or constructive dismissal of Optionee and however compensation or damages
may be claimed.

 

7



--------------------------------------------------------------------------------

   Optionee has no right to compensation or damages for loss in respect of an
Option where such loss arises (or is claimed to arise), in whole or in part,
from any company ceasing to be a Subsidiary of the Company; or the transfer of
any business from a Subsidiary of the Company to any person which is not a
Subsidiary of the Company. This exclusion of liability shall apply however the
change of status of the relevant company, or the transfer of the relevant
business, is caused, and however compensation or damages may be claimed.
Applicable Law   

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).

 

The Joint Election and Section 431 Election shall be governed by the laws of
England and Wales.

The Plan and Other Agreements   

The text of the Plan is incorporated in this Agreement by reference.

 

This Agreement, the Plan, the Section 431 Election and the Joint Election
constitute the entire understanding between you and the Company regarding this
option. Any prior agreements, commitments or negotiations concerning this option
are superseded. This Agreement may be amended only by another written agreement
between the parties.

Definitions    The definitions contained in the Plan are hereby incorporated
into the Stock Option Agreement unless otherwise defined herein.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

8



--------------------------------------------------------------------------------

APPENDIX 1

SECTION 431 ELECTION

 

9